DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/02/2021 to claim 1 has been entered. Claims 2 and 3 are canceled. Claims 1 and 4-27 remain pending, of which claims 1, 5-7, and 14-21 are being considered on their merits. Claims 8-13 and 22-27 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s on pages 5-8 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., muscle tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Verschuren et al. (The Journal of Nutrition (2011), v141, p863-869) in view of Agarwal et al. (International Journal of Cardiology (2013), v1, p246-248), Ford et al. (American Journal of Clinical Nutrition (2014), v100, p746-755), and Ying et al. (Life Sci (2010), 86, 95-102; Reference U)
nd paragraph under Methods in the left column), reading in-part on the oral formulation of claim 1, the stilbenoid-to-polyunsaturated fatty acid ratio, EPA, and DHA of claim 1, claim 4, the embodiment of lycopene for the carotenoid of claim 16, the embodiment of a powder of claim 17, the polyunsaturated fatty acid concentrations of claim 18, and the embodiment of resveratrol concentrations for claim 19. Verschuren teaches the composition significantly reduces atherosclerosis, weight gain, and vascular inflammation in an art-accepted animal model of cardiovascular disease as compared to placebo treatment (summarized in the Abstract).
Regarding claims 1, 5, and 6, Verschuren does not teach quercetin. Regarding claim 1, Verschuren does not teach alpha lipoic acid. Regarding claim 1, Verschuren is silent regarding the functional language of claim 1 (e.g. gene expression profiling mimicking a gene expression profile of caloric restriction). Regarding claims 1 and 14, Verschuren does not teach vitamin D3. Regarding claim 1, Verschuren does not teach the claimed stilbenoid-to-polyunsaturated fatty acid weight ratio. Regarding claim 7, Verschuren does not teach any particular resveratrol-to-quercetin ratio by weight. Regarding claim 15, Verschuren does not teach any particular polyunsaturated fatty acid-to-vitamin D ratio by weight. Regarding claim 20, Verschuren does not teach any particular concentration of quercetin. Regarding claim 21, Verschuren does not teach any particular concentration of vitamin D.
Agarwal teaches that a composition comprising 400 mg resveratrol and 100 mg quercetin is effective at reducing the mRNA expression of genes associated with nd paragraph that spans both columns; Fig. 1 for reduction of ICAM, VCAM, and IL-8 mRNA), reading on claims 1 and 6, weight ratio of claim 7, and the embodiment of quercetin concentrations for claim 20.
Ford teaches a composition comprising 800 IU vitamin D3 is effective at lowering the risk of cardiac failure in elderly human subjects (Abstract; p747, 1st paragraph under Methods; also p747, subheading “Procedures” for definition of cardiac failure; Table 2), reading on claims 1 and 14, the weight ratio of claim 15, and the IU concentration of claim 21.
Ying teaches that alpha lipoic acid is a naturally occurring disulfide compound with known anti-oxidant and anti-inflammatory effects in vivo and in vitro (p95, 1st paragraph of the Introduction). Ying teaches that administration of alpha lipoic acid to subjects in need of treatment thereof for atherosclerosis reduces atherosclerotic plaques, lipid content, and macrophage content in the aorta (Abstract; Fig. 1 and 2; p96-97, 1st three paragraphs under Results), reading on claim 1. Ying teaches that alpha lipoic acid administration reduces that body weight of the subjects by about 15% (p96, subheading Results, 1st paragraph) and changes the inflammatory gene expression profile (Fig. 5; p98, paragraph starting “As vascular inflammation plays…”), reading on the altered gene expression profile of claim 1.
Regarding claim 1, it would have been obvious before the invention was filed to add the alpha lipoic acid of Ying to the composition of Verschuren. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ying and Verschuren are directed towards compositions for treating 
Regarding claims 1, 5, 6, and 20, it would have been obvious before the invention was filed to combine the quercetin of Agarwal at the concentrations taught by Agarwal with the composition of Verschuren. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Agarwal and Verschuren are both directed towards compositions comprising resveratrol, and are directed towards administering said compositions to subjects suffering from cardiovascular disease. The skilled artisan would have been motivated to do so because Agarwal teaches that a composition comprising 400 mg resveratrol and 100 mg quercetin is effective at reducing the mRNA expression of genes associated with atherosclerosis in human subjects as compared to placebo, and so would likely improve Verschuren’s composition’s ability to reduce symptoms of cardiovascular disease in subjects in need of treatment thereof.
Regarding claims 1, 14, 15, and 21, it would have been obvious before the invention was filed to combine the vitamin D3 of Ford at the concentrations taught by Ford with the composition of Verschuren. A person of ordinary skill in the art would have had a reasonable expectation of success in because Agarwal and Verschuren are both directed towards compositions and methods of treating cardiovascular disease. The skilled artisan would have been motivated to do so because Ford teaches a composition comprising 800 IU vitamin D3 is effective at lowering the risk of cardiac failure in elderly 
Regarding the functional language of claim 1, claim scope is generally not limited by language that does not impart any structural or manipulative difference; see M.P.E.P. § 2111.04. Furthermore, chemical compositions and their respective properties are not separable; see M.P.E.P. § 2112.01(II). In this case, the concentrations of the polyunsaturated fatty acids and resveratrol taught by Verschuren reads on the concentrations of dependent claims 18 and 20 and when combined with the quercetin concentration of Agarwal and the vitamin D3 concentration of Ford, and the alpha lipoic acid of Ying as set forth above reads on dependent claims 20 and 21 as well as the weight ratios of claims 5, 7 and 15. Furthermore, Ying teaches that administration of alpha lipoic acid by itself changes the gene expression profile in subjects suffering from atherosclerosis and those same subjects also lose about 15% of their body weight. Therefore and absent any additional evidence to the contrary, the combination of Verschuren with Agarwal, Ford, and Ying inherently meets the functional limitations of claim 1 towards changes in gene expression profile as the combination captures specific concentrations and weight ratios within the dependent claims.
Regarding the quercetin-to-stilbenoid ratio of claim 7, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Agarwal teaches a ratio of 400 mg resveratrol and 100 mg quercetin is effective at reducing the mRNA expression of genes associated with atherosclerosis in human subjects as compared to placebo Thus, the burden is shifted back to establish criticality of the claimed stilbenoid-to-polyunsaturated fatty acid ratio by objective evidence.
Regarding the stilbenoid-to-polyunsaturated fatty acid ratio of claim 1, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Verschuren teaches composition comprising 380 mg EPA and 260 mg DHA (the polyunsaturated fatty acids) and 6.3 mg resveratrol (the stilbenoid) which yields a stilbenoid-to-polyunsaturated fatty acid ratio of about 1:100 (6.3 mg to 380+360mg), and that the composition as a whole is effective to significantly reduce atherosclerosis, weight gain, and vascular inflammation in an art-accepted animal model of cardiovascular disease as compared to placebo treatment. Thus, the burden is shifted back to establish criticality of the claimed stilbenoid-to-polyunsaturated fatty acid ratio by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653